DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0043], line 13, “Main deaerator 150” should be --Main deaerator 152-- .  
Appropriate correction is required.

Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  line 3 recites “wherein the in the scavenge flow position” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 2 recites “fluidly coupled to the scavenge.”  It is unclear what is the scavenge.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 10, 12, 15-17 and 19 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Cappellato, U.S. Patent 4,976,335.

As per claims 1, Cappellato discloses a two-tier lubrication system (fig. 1), comprising:
 	a main oil reservoir (4);
 	an oil nozzle (6) located in a bearing compartment (12) [casing];
 	a scavenge system (near 9) configured to collect oil from the bearing compartment (12);
 	a main oil pump (5) configured to pump oil from the main oil reservoir (4);
 	a boost pump (18) [auxiliary pump] located downstream from the main oil pump (5) and configured to pump oil to the oil nozzle (6); and
 	a valve (20) upstream from the boost pump (18) and fluidly coupled between the main oil pump (5) and the scavenge system, wherein the valve (20) is configured to actuate between a main flow position (fig. 1) and a scavenge flow position (fig. 2) (col. 3, line 27 to col. 4, line 2).

As per claims 2 and 16, Cappellato as set forth above, discloses in the main flow position (fig. 1) the oil from the main oil reservoir (4) is provided to the oil nozzle (6) and the oil collected by the scavenge 

As per claims 7, 12 and 17, Cappellato as set forth above, discloses the valve (20) is configured to actuate to the scavenge flow position (fig. 2) in response to a pressure generated by the oil from the main oil reservoir (4) being less than a threshold pressure.  Examiner interprets when oil from reservoir 4 passes through pump 5 below a threshold pressure, line 21 yields to spring 22 in valve 20 and shifts valve 20.
 
As per claims 9 and 19, Cappellato discloses a gas turbine engine (2), comprising:
 	 a rotating component located in a bearing compartment (12); and
 	 a two-tier lubrication system (fig. 1) configured to provide a lubricating fluid to the rotating component, the two-tier lubrication system comprising:
 	 an oil nozzle (6) located in the bearing compartment (12),
 	 a main oil system (3) [main circuit] configured to provide oil to the oil nozzle (6),
 	 a scavenge system (near 9) configured to collect oil from the bearing compartment (12),
 	 a valve (20) fluidly coupled between the main oil system (3) and the scavenge system (near 9), wherein the valve (20) is configured to actuate between a main flow position (fig. 1) and a scavenge flow position (fig. 2) (col. 3, line 27 to col. 4, line 2), and
 	a boost pump (18) located downstream of the valve (20) and configured to pump the lubricating fluid to the oil nozzle (6).

As per claim 10, Cappellato as set forth above, discloses in the main flow position (fig. 1) the lubricating fluid comprises the oil processed through the main oil system (3), and wherein in the scavenge flow 

15. A two-tier lubrication system (fig. 1) for a gas turbine engine (2), comprising:
 	an oil nozzle (6) located in a bearing compartment (12);
 	a main oil system (3) configured to provide oil to the oil nozzle (6);
 	a scavenge system (near 9) configured to collect oil from the bearing compartment (12); and
 	a valve (20) fluidly coupled between the main oil system (3) and the scavenge system (near 9), wherein the valve (20) is configured to actuate between a main flow position (fig. 1) and a scavenge flow position (fig. 2) (col. 3, line 27 to col. 4, line 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cappellato, U.S. Patent 4,976,335 in view of Teicholz et al., U.S. Patent Publication 2016/0312699.

As per claim 3, Cappellato as set forth above, does not disclose the scavenge system comprises a supplemental deaerator.  However, Teicholz et al. in their Lubrication System for Gas Turbine Engines .  

Claims 4, 5, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cappellato, U.S. Patent 4,976,335 in view of Ngoly et al., U.S. Patent Publication 2019/0301479.

As per claims 4, 5, 11 and 20, Cappellato as set forth above, does not disclose a reserve oil accumulator fluidly coupled to the scavenge system.  However, Ngoly et al. in their Engine Fluid System with Accumulator and Hydraulic Accessory invention teach a fluid system used to carry lubricant (para [0014]) that includes a piston accumulator (108) to prevent a pressure drop in the feed to a component.  The reservoir of the accumulator being connected to supply line (paras [0020-0022]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cappellato with an accumulator coupled to the scavenge system, as taught by Ngoly et al., for the purpose of preventing a pressure drop in the system and as an additional lubricant back-up supply source.

Claims 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cappellato, U.S. Patent 4,976,335 in view of Ackermann et al., U.S. Patent Publication 2013/0192252.

As per claims 8, 14 and 18, Cappellato as set forth above, does not disclose a valve assembly including the valve and an electromechanical actuator configured to actuate the valve between the scavenge flow position and the main flow position; and a controller in operable communication with the 
 	However, Ackermann et al. in their Gas Turbine Engine Buffer System invention teach the use of a controller based valve (168) for use in a gas turbine engine.  The controller (170) programmed with the necessary logic to switch between two positions of a valve in response to detecting a pre-defined condition of the gas turbine engine.  The controller could also be programmed with multiple inputs (para [0054]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cappellato with an electromechanical actuator and a controller to receive flight data and command the actuator to actuate based on the data, as taught by Ackermann et al.,  for the purpose of switching away from a pump/system indicating upcoming failure and switching to a back-up system to prevent potential damage to engine systems by shutting down the first system.


Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a two-tier lubrication system including  a main oil reservoir; an oil nozzle located in a bearing compartment; a scavenge system configured to collect oil from the bearing compartment; a main oil pump configured to pump oil from the main oil reservoir; a boost pump a pressure in the scavenge system exceeding a pressure generated by the oil from the main oil reservoir. For these reasons, in conjunction with the rest of the structure as claimed in claims 6 and 13 and any intervening claims.
 	Examiner interprets tank 15 is part of the scavenge system when a pressure falls below a pressure generated from the main oil reservoir. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654